United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                               January 27, 2006
                       FOR THE FIFTH CIRCUIT
                       _____________________                Charles R. Fulbruge III
                                                                    Clerk
                            No. 04-40116
                        Conference Calendar
                       _____________________

UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

                              versus

ANTONIO LOREDO-TORRES, also
known as Juan Vega Perez,

                                           Defendant - Appellant.
_________________________________________________________________

           Appeal from the United States District Court
            for the Southern District of Texas, Laredo
                     USDC No. 5:03-CR-1265-ALL
_________________________________________________________________

                        ON REMAND FROM THE
                SUPREME COURT OF THE UNITED STATES

Before JONES, Chief Judge, JOLLY and WIENER, Circuit Judges.

PER CURIAM:1

     Antonio Loredo-Torres pleaded guilty to illegal entry in

violation of 8 U.S.C. § 1325.    The presentence report calculated

his base offense level as eight, pursuant to U.S.S.G. § 2L1.2(a).

Sixteen    levels     were    added,    pursuant       to       U.S.S.G.

2L1.2(b)(1)(A)(vii), because of a prior conviction for aiding and

abetting the illegal transportation of aliens.     Loredo-Torres did

not object to the enhancement.    Loredo-Torres received a three-

     1
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
level reduction for acceptance of responsibility, resulting in a

total   offense    level   of    21,   which     resulted    in    a   Guidelines

imprisonment range of 57 to 71 months.               Because the statutory

maximum sentence was only two years, the district court sentenced

Loredo-Torres to 24 months imprisonment.

     On appeal, Loredo-Torres argued that the district court erred

by relying on information contained in the presentence report to

enhance his base offense level based on a determination that he had

a prior conviction for an alien smuggling offense committed for

profit.   He also argued that the district court erred when it

applied the enhancement because transportation of illegal aliens is

not “alien smuggling”.          He conceded that those contentions were

foreclosed by United States v. Sanchez-Garcia, 319 F.3d 677, 678

(5th Cir. 2003), and United States v. Solis-Campozano, 312 F.3d
164, 167-68 (5th Cir. 2002).           This court affirmed his sentence.

United States v. Loredo-Torres, 110 Fed. Appx. 445 (5th Cir. 2004).

The Supreme Court vacated and remanded for further consideration in

the light of United States v. Booker, 125 S. Ct. 738 (2005).

Loredo-Torres     v.   United    States,   125 S. Ct. 1421   (2005).     We

requested and received supplemental letter briefs addressing the

impact of Booker.

     In his supplemental brief, Loredo-Torres argues that we should

pretermit the Booker issue and remand on the ground that the

Supreme Court’s decision in Shepard v. United States, 125 S. Ct.
1254 (2005), establishes that the district court misapplied the

                                       2
Guidelines when it enhanced his sentence pursuant to U.S.S.G. §

2L1.2(b)(1)(A)(vii) based on his prior conviction for illegal

transportation of aliens.         The cases cited by Loredo-Torres in

support of this contention are distinguishable, because none of

them were remanded by the Supreme Court for further consideration

in the light of Booker. The Supreme Court remanded Loredo-Torres’s

case for the specific purpose of further consideration in the light

of Booker. When a case is remanded to this court from the Supreme

Court with specific instructions, this court must confine its

review to the limitations established by the Supreme Court’s remand

order.    See Gradsky v. United States, 376 F.2d 993, 996 (5th Cir.

1967) (“Except that which we are mandated to review, our previous

rulings    are   the   law   of   the    case     and   will   not    now   be

reconsidered.”); United States v. Lee II, 358 F.3d 315, 321 (5th

Cir. 2004) (“Absent exceptional circumstances, the mandate rule

compels compliance on remand with the dictates of a superior court

and   forecloses   relitigation    of    issues   expressly    or    impliedly

decided by the appellate court.”).2             Loredo-Torres’s arguments

regarding the misapplication of the guidelines are beyond the scope

of the Supreme Court’s remand and we will not consider them.


      2
      The Government notes that Loredo-Torres referred to the
“forthcoming Supreme Court decision in Shepard” in his petition for
writ of certiorari. Because the Supreme Court’s order in this case
was issued on February 28, 2005, and the Shepard decision was
issued on March 7, the Government ,maintains that the Court had to
have been aware of the issue in Shepard when it issued the mandate
in this case.

                                     3
     Loredo-Torres also contends that there was error under Booker

because he was sentenced under the assumption of a mandatory

Guidelines system.3    He raised this issue for the first time in his

petition for writ of certiorari.      This court recently held that, in

the absence of extraordinary circumstances, the court will not

consider Booker-related arguments raised for the first time in a

petition for a writ of certiorari.       United States v. Taylor, No.

03-10167, 2005 WL 1155245 (5th Cir. May 17, 2005).

     Because   Loredo-Torres    did    not   raise   his   Booker-related

arguments in the district court, we would have reviewed them for

plain error had he raised them for the first time on direct appeal.

United States v. Mares, 402 F.3d 511, 520 (5th Cir.), cert. denied,

126 S. Ct. 43 (2005).    There is no plain error because, as Loredo-

Torres concedes, there is no evidence in the record indicating that

the district court would have imposed a lesser sentence under

advisory sentencing guidelines.        Because Loredo-Torres has not

shown plain error, he cannot satisfy “the much more demanding

standard for extraordinary circumstances, warranting review of an




     3
      Loredo-Torres acknowledges that the following issues are
foreclosed by our precedent, but raises them to preserve them for
further Supreme Court review: (1) that Booker error is structural,
or at least presumptively prejudicial, thus obviating the need for
a specific showing of prejudice; and (2) that this court’s decision
in United States v. Bringier, 405 F.3d 310 (5th Cir.), cert.
denied, 126 S. Ct. 264 (2005), is inconsistent with (because it is
more stringent than) the reasonable probability standard announced
in United States v. Dominguez-Benitez, 124 S. Ct. 2333 (2004).

                                   4
issue raised for the first time in a petition for certiorari”.

Taylor, 2005 WL 1155245, at *1.

     For the foregoing reasons, we conclude that nothing in the

Supreme Court’s Booker decision requires us to change our prior

affirmance in this case.    We therefore reinstate our judgment

affirming Loredo-Torres’s conviction and sentence.

                                             JUDGMENT REINSTATED.




                                  5